— Appeal by the defendant from a judgment of the Supreme Court, Kings County (G. Aronin, J.), rendered July 23, 1985, convicting him of robbery in the first degree (two counts), upon a jury verdict, and imposing sentence. The appeal brings up for review the denial of that branch of the defendant’s omnibus motion which was to suppress identification testimony.
Ordered that the judgment is affirmed.
The record before the hearing court establishes that no suggestive police conduct occurred with regard to any of the identification procedures. In addition, the photo array shown to one of the complainants depicted individuals with facial characteristics sufficiently simitar to the defendant’s to obviate any "substantial likelihood of irreparable misidentification” (Simmons v United States, 390 US 377, 384; People v Rodriguez, 124 AD2d 611, 612). Consequently, suppression of the complainant’s in-court identification testimony was properly denied (see, People v Rahming, 26 NY2d 411, 416).
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish his guilt. While the People’s case *538depended exclusively on the testimony of one of the complainants, if believed by the jury, this evidence sufficed (see, People v Parks, 41 NY2d 36, 47). Moreover, upon the exercise of our factual review power, we find that the verdict was not against the weight of the evidence (CPL 470.15 [5]).
We do not find that the prosecutor’s summation deprived the defendant of a fair trial, particularly in view of the court’s proper and complete identification charge which thoroughly apprised the jury of the correct rules to be applied (see, People v Vera, 94 AD2d 728, 729).
The contentions raised in the defendant’s supplemental pro se brief are unpreserved for appellate review and we decline to address them in the exercise of our interest of justice jurisdiction. Kunzeman, J. P., Kooper, Sullivan and Balletta, JJ., concur.